 BURNSSECURITYSERVICESBPS Guard Services,Inc., d/b/a Burns InternationalSecurity ServicesandUnited Steelworkers ofAmerica,AFL-CIO. Case 25-CA-19472August 15, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND HIGGINSOn September 7, 1988,theGeneral Counsel ofthe National Labor Relations Board issued a com-plaint alleging that the Respondent has violatedSection 8(a)(5) and(1) of the National Labor Rela-tionsAct by refusing the Union's request to bar-gain following the Union's certification in Case 25-RC-8557.(Official notice is taken of the "record"in the representation proceeding as defined in theBoard'sRules and Regulations,Secs.102.68 and102.69(g);FrontierHotel,265 NLRB 343 (1982).)On May 18,1989, the General Counsel filed anamendment to the complaint.The Respondent filedits answer admitting in part and denying in part theallegations in the amended complaint.On June 23,1989, the Acting General Counselfiled a motion to strike portions of the Respond-ent's answer and a Motion for Summary Judgment.On June 27,1989, the Board issued an order trans-ferring the proceeding to the Board and a Noticeto Show Cause why the motion should not begranted.The Respondent filed a response.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentIn its answer the Respondent admits its refusal tobargain,but attacks the validity of the certificationon the basis of the Board's unit determination inthe representation proceeding.IiSpecifically,the Respondent contends,as it did in the representationproceeding,that the unit is inappropriate because it includes individualswho are guards within the meaning of Sec 9(b)(3)The Board,however,has affirmed the Regional Director's determination that the employees inquestion are not guards.The Regional Director relied onMcDonnell Air-craft,279 NLRB357 (1986),enf. denied 827 F 2d 324(8th Cir 1987)The Respondent urges,as it has before, that the court's decision denyingenforcement inMcDonnellAircraftrequiresa different resultWith alldue respect to the court of appeals,we rejected that contention in therepresentation caseMember Cracraft did not participate in the underly-ing representation proceeding.She agrees with her colleagues' findinginfra that the Respondent is now barred from relitigating the same issueslitigated in the representation caseThe Respondent also asserts as an affirmative defense that the Unionhas declined to represent any unit of employees excluding firefighterswho are guards.Because we have found that the Respondent's firefight-ers are not guards and have included them in the unit, the Respondent inadvancing this contention has not raised any genuine issue of materialfact requiring a hearing.113All representation issues raised by the Respond-ent were or could have been litigated in the priorrepresentation proceeding.The Respondent doesnot offer to adduce at a hearing any newly discov-ered and previously unavailable evidence,nor doesitallege any special circumstances that would re-quire the Board to reexamine the decision made inthe representation proceeding.We therefore findthat the Respondent has not raised any representa-tion issue that is properly litigable in this unfairlaborpracticeproceeding.SeePittsburghPlateGlassCo. v.NLRB,313 U.S.146, 162(1941).Ac-cordingly,we grant the Motion for SummaryJudgment.2On the entire record,the Board makes the fol-lowingFINDINGS OF FACT1. JURISDICTIONThe Respondent,aDelaware corporation withits principal office and place of business at Parsip-pany, New Jersey,provides security and fire pro-tection services to several customer facilities in theUnited States,including Bethlehem Steel Corpora-tion'sBurns Harbor plant in Chesterton,Indiana.During the 12-month period ending August 21,1988, the Respondent,in the course and conduct ofitsoperations,provided services in excess of$50,000 directly to customers located outside ofNew Jersey,includingBethlehem Steel'sBurnsHarbor,Indiana plant,and derived gross revenuesin excess of $100,000.We find that the Respondentisan employer engaged in commerce within themeaning of Section 2(6) and(7) of the Act and thatthe Union is a labor organization within the mean-ing of Section 2(5) of the Act.II.ALLEGED UNFAIR LABOR PRACTICESA. The CertificationFollowing the election held May 3,1988, theUnion was certified on July 11,1988, as the collec-tive-bargaining representative of the employees inthe following appropriate unit:All full-time and regular part-time fire protec-tion employees employed by the Employer atthe Burns Harbor facility of Bethlehem SteelCorporation,including all firefighters,all driv-ers, all paramedics,and all mechanics;but ex-cluding all office clerical employees,all profes-sional employees, and all guards and supervi-sors as defined in the Act.IWe deny the Acting General Counsel'smotion to strike portions ofthe Respondent's answer.296 NLRB No. 16 114DECISIONSOF THE NATIONALLABOR RELATIONS BOARDThe Unioncontinues to be the exclusive represent-ative under Section 9(a) of the Act.B. Refusalto BargainSince aboutJuly 25,1988, the Union has request-ed theRespondent to bargain and, since aboutAugust 12,1988, the Respondent has refused. Wefind thatthis refusal constitutes an unlawful refusalto bargain in violation of Section 8(a)(5) and (1) ofthe Act.CONCLUSIONS OF LAWBy refusing on and after August 12,1988, to bar-gain with the Union as the exclusive collective-bar-gaining representative of employees in the appro-priate unit,the Respondent has engaged in unfairlaborpracticesaffecting commerce within themeaning of Section 8(a)(5) and(1) and Section 2(6)and (7) of the Act.REMEDYHaving found that the Respondent has violatedSection 8(a)(5) and (1) of the Act, we shall order itto cease and desist, to bargain on request with theUnion,and, if an understanding is reached, toembodythe understanding in a signed agreement.To ensure that the employees are accorded theservices of their selected bargaining agent for theperiod providedby law,we shall construe the ini-tial period of the certification as beginning the datetheRespondent begins to bargain in good faithwith the Union.Mar-Jac Poultry Co.,136 NLRB785 (1962);Lamar Hotel,140NLRB 226, 229(1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert.denied 379 U.S. 817 (1964);Burnett ConstructionCo., 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d57 (10th Cir. 1965).ORDERThe NationalLaborRelations Board orders thatthe Respondent,BPS Guard Services,Inc., d/b/aBurns International Security Services,Chesterton,Indiana,its officers,agents, successors,and assigns,shall1.Cease and desist from(a)Refusing to bargain with United Steelworkersof America,AFL-CIO asthe exclusive bargainingrepresentative of the employees in the bargainingunit.(b) In any like or related manner interferingwith,restraining,or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Takethe following affirmative action neces-sary to effectuate the policiesof the Act.(a)On request,bargain with the Union as the ex-clusive representative of the employees in the fol-lowing appropriate unit on terms and conditions ofemployment and, if an understanding is reached,embody the understandingin a signed agreement:All full-time and regular part-time fire protec-tion employees employed by the Employer atthe Burns Harbor,Indiana facility of Bethle-hem Steel Corporation,including all firefight-ers, all drivers,all paramedics,and all mechan-ics; but excluding all office clerical employees,all professional employees,and all guards andsupervisors as defined in the Act.(b)Post at its facility in Chesterton,Indiana,copies of the attached notice marked"Appendix."3Copies of the notice, on forms provided by the Re-gionalDirector for Region 25, after being signedby theRespondent'sauthorized representative,shallbe posted by the Respondent immediatelyupon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any othermaterial.(c)Notify theRegionalDirector inwritingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BYORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to bargain with UnitedSteelworkers of America, AFL-CIO as the exclu-sive representative of the employees in the bargain-ing unit.WE WILL NOTin any like or related mannerinterferewith,restrain,or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL, on request, bargain with the Unionand put in writing and sign any agreement reached BURNS SECURITY SERVICESon terms and conditions of employment for ouremployees in the bargaining unit:All full-time and regular part-time fire protec-tion employees employed by us at the BurnsHarbor facility of Bethlehem Steel Corpora-tion,including all firefighters,alldrivers, allparamedics,and all mechanics,but excluding115alloffice clerical employees, all professionalemployees, and all guards and supervisors asdefined inthe Act.BPS GUARD SERVICES, INC., D/B/ABURNS INTERNATIONAL SECURITYSERVICES